Citation Nr: 0909309	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  03-24 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension claimed as 
secondary to service-connected diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
RO in Detroit, Michigan, which, in pertinent part, denied the 
claim for service connection.  The appellant relocated and 
his claim is now being addressed by the RO in Cleveland, 
Ohio.

In September 2007, the Board remanded this claim for further 
development.  It returns now for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The Board's September 2007 remand identified two problems 
with the development conducted by the RO.  First, no VCAA 
compliant notice had been provided on the secondary theory of 
the claim.  Second, the appellant had identified his family 
doctors, provided an address and a signed authorized release 
form in his December 2001 claim, so that the RO might obtain 
his records for him.  The Board remanded so that the 
identified records could be associated with the file.  

The AMC did remedy the first problem with the issuance of a 
November 2007 letter.  The AMC did not properly address the 
second problem, stating in the November 2007 letter that it 
awaited the appellant's response, rather than take immediate 
action based on the information already of record.  The Board 
remands for compliance with the prior remand.  See Stegall. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request the appellant's 
treatment records using the authorized 
consent form, and physician names and 
address provided in the appellant's 
December 2001 claim.  

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

